      Case 2:21-cv-03709-AS Document 10-1 Filed 05/27/21 Page 1 of 2 Page ID #:34




1                            PROOF OF SERVICE BY MAILING
2          I am over the age of 18 and not a party to the within action. I am employed by the
3    Office of the United States Attorney, Central District of California. My business address
4    is 312 North Spring Street, 14th Floor, Los Angeles, California 90012.
5          On May 12, 2021, I served a copy of: Verified Complaint for Forfeiture,
6    Notice, the Notice to Counsel re: Magistrate Judge Direct Assignment Program,
7    and Court’s May 4, 2021 Minute Order on each person or entity named below by
8    enclosing a copy in an envelope addressed as shown below and placing the envelope for
9    collection and mailing on the date and at the place shown below following our ordinary
10   office practices.
11   TO: SEE SERVICE LIST
12
13
14   X I am readily familiar with the practice of this office for collection and processing
15   correspondence for mailing. On the same day that correspondence is placed for
16   collection and mailing, it is deposited in the ordinary course of business with the United
17   States Postal Service in a sealed envelope with postage fully prepaid.
18         I declare under penalty of perjury under the laws of the United States of America
19   that I am employed in the office of a member of the bar of this Court, at whose direction
20   the service was made, and that the foregoing is true and correct.
21         Executed on May 27, 2021 at Los Angeles, California.
22                                                  /s/Tara B. Vavere
                                                   TARA B. VAVERE
23
                                                   Paralegal, FSA
24
25
26
27
28                                           EXHIBIT A
                                               3
     Case 2:21-cv-03709-AS Document 10-1 Filed 05/27/21 Page 2 of 2 Page ID #:35




1                                    SERVICE LIST
          Axel Vervoordt
2
          c/o Michael McCullough
3         Pearlstein & McCullough LLP
          641 Lexington Avenue, Suite 1327
4
          New York, NY 10022
5
          Axel Vervoordt NV/SA Meys & Zonen, NV
6
          c/o Michael McCullough
7         Pearlstein & McCullough LLP
8         641 Lexington Avenue, Suite 1327
          New York, NY 10022
9
10        Noel Roberts Trust
          21731 Ventura Blvd, Suite 300
11        Woodland Hills, CA 91364-1851
12
          Freeman Group, Inc.
13        3029 Wilshire Blvd 202
14        Santa Monica, CA 90403

15        Kim Kardashian
16        9255 W. Sunset Blvd Fl 2
          West Hollywood, CA 90069
17
18        Kim Kardashian
          21731 Ventura Blvd, Ste 300
19        Woodland Hills, CA 91364-1851
20
          Kim Kardashian
21        25254 Eldorado Meadow Rd
22        Hidden Hills, CA 91302

23
24
25
26
27
28                                        EXHIBIT A
                                             4
